                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF OREGON




LINDA R.,1                                                      No. 6:18-cv-01635-HZ

               Plaintiff,                                          OPINION & ORDER

       v.

NANCY A. BERRYHILL, acting
COMMISSIONER of Social Security,

               Defendant.




Laurie B. Mapes
P.O. Box 1241
Scappoose, OR 97056

       Attorney for Plaintiff

Renata Gowie
Assistant United States Attorney
District of Oregon
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204

       1
        In the interest of privacy, this Opinion uses only the first name and the initial of the last
name of the non-governmental party or parties in this case.

PAGE 1 – OPINION & ORDER
Erin F. Highland
Social Security Administration
Office of the General Counsel
701 Fifth Avenue, Suite 2900 M/S 221A
Seattle, WA 98104

       Attorneys for Defendant


HERNÁNDEZ, District Judge:

       Linda R. (“Plaintiff”) seeks judicial review of the final decision of the Commissioner of

the Social Security Administration (“Commissioner”) denying her applications for Disability

Insurance Benefits (“DIB”) under Title II and Supplemental Security Insurance (“SSI”) under

Title XIV of the Social Security Act (the “Act”). The Commissioner agrees the ALJ erred but the

parties disagree as to whether the case should be remanded for benefits. For the reasons

discussed below, the Commissioner’s decision is reversed and remanded for the immediate

payment of benefits.

                              PROCEDURAL BACKGROUND

       Plaintiff filed an application for DIB on September 15, 2014, alleging a disability onset

date of February 10, 2014. Tr. 54, 221-29. She applied for SSI on November 12, 2014. Tr. 54,

109. The Commissioner denied Plaintiff’s applications initially and upon reconsideration. Tr.

108-55. Plaintiff requested a hearing before an Administrative Law Judge (“ALJ”). Tr. 175-76.

In a decision dated July 31, 2017, the ALJ found Plaintiff not disabled. Tr. 54-64. The Appeals

Council denied Plaintiff’s request for review, making the ALJ’s decision the final decision of the

Commissioner. Tr. 1–6; see also 20 C.F.R. § 422.210(a). Plaintiff seeks judicial review of that

decision. This Court has jurisdiction pursuant to 42 U.S.C. § 405(g).




PAGE 2 – OPINION & ORDER
                                  FACTUAL BACKGROUND

   Born in December 1972, Plaintiff was 41 years old on the alleged onset date. Tr. 54, 223,

273-86, 656-79. She alleged disability due to headaches, widespread pain throughout her body,

degeneration in her cervical spine that caused pain to radiate down her right arm, nausea,

dizziness, double vision, vertigo, and sound and light sensitivity that set off increased headache

pain. Id. She earned a nursing degree and has past work experience as a nurse. Id.

                          SEQUENTIAL DISABILITY ANALYSIS

       A claimant is disabled if she is unable to “engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which . . . has lasted or can

be expected to last for a continuous period of not less than 12 months[.]” 42 U.S.C.

§ 423(d)(1)(A). “Social Security Regulations set out a five-step sequential process for

determining whether an applicant is disabled within the meaning of the Social Security Act.”

Keyser v. Comm’r Soc. Sec. Admin., 648 F.3d 721, 724 (9th Cir. 2011); see also 20 C.F.R.

§§ 404.1520 (DIB), 416.920 (SSI); Bowen v. Yuckert, 482 U.S. 137, 140 (1987). Each step is

potentially dispositive. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The five-step sequential

process asks the following series of questions:

       1.      Is the claimant performing “substantial gainful activity?” 20 C.F.R.
               §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). This activity is work involving
               significant mental or physical duties done or intended to be done for pay
               or profit. 20 C.F.R. §§ 404.1510, 416.910. If the claimant is performing
               such work, she is not disabled within the meaning of the Act. 20 C.F.R.
               §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If the claimant is not performing
               substantial gainful activity, the analysis proceeds to step two.

       2.      Is the claimant’s impairment “severe” under the Commissioner’s
               regulations? 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). An
               impairment or combination of impairments is “severe” if it significantly
               limits the claimant’s physical or mental ability to do basic work activities.
               20 C.F.R. §§ 404.1521(a), 416.921(a). Unless expected to result in death,
               this impairment must have lasted or be expected to last for a continuous

PAGE 3 – OPINION & ORDER
               period of at least 12 months. 20 C.F.R. §§ 404.1509, 416.909. If the
               claimant does not have a severe impairment, the analysis ends. 20 C.F.R.
               §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If the claimant has a severe
               impairment, the analysis proceeds to step three.

       3.      Does the claimant’s severe impairment “meet or equal” one or more of the
               impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1? If so,
               then the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(iii),
               416.920(a)(4)(iii). If the impairment does not meet or equal one or more of
               the listed impairments, the analysis continues. At that point, the ALJ must
               evaluate medical and other relevant evidence to assess and determine the
               claimant’s “residual functional capacity” (“RFC”). This is an assessment
               of work-related activities that the claimant may still perform on a regular
               and continuing basis, despite any limitations imposed by his or her
               impairments. 20 C.F.R. §§ 404.1520(e), 404.1545(b)–(c), 416.920(e),
               416.945(b)–(c). After the ALJ determines the claimant’s RFC, the analysis
               proceeds to step four.

       4.      Can the claimant perform his or her “past relevant work” with this RFC
               assessment? If so, then the claimant is not disabled. 20 C.F.R. §§
               404.1520(a)(4)(iv), 416.920(a)(4)(iv). If the claimant cannot perform his
               or her past relevant work, the analysis proceeds to step five.

       5.      Considering the claimant’s RFC and age, education, and work experience,
               is the claimant able to make an adjustment to other work that exists in
               significant numbers in the national economy? If so, then the claimant is
               not disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v),
               404.1560(c), 416.960(c). If the claimant cannot perform such work, he or
               she is disabled.

Id. See also Bustamante v. Massanari, 262 F.3d 949, 954 (9th Cir. 2001).

       The claimant bears the burden of proof at steps one through four. Id. at 953; see also

Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999); Yuckert, 482 U.S. at 140–41. The

Commissioner bears the burden of proof at step five. Tackett, 180 F.3d at 1100. At step five, the

Commissioner must show that the claimant can perform other work that exists in significant

numbers in the national economy, “taking into consideration the claimant’s residual functional


PAGE 4 – OPINION & ORDER
capacity, age, education, and work experience.” Id.; see also 20 C.F.R. §§ 404.1566, 416.966

(describing “work which exists in the national economy”). If the Commissioner fails to meet this

burden, the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). If, however,

the Commissioner proves that the claimant is able to perform other work existing in significant

numbers in the national economy, the claimant is not disabled. Bustamante, 262 F.3d at 953–54;

Tackett, 180 F.3d at 1099.

                                     THE ALJ’S DECISION

       The ALJ performed the sequential analysis. Tr. 54-64. At step one, the ALJ found that

Plaintiff had not engaged in substantial gainful activity since the alleged onset date of February

10, 2014. Tr. 56. Additionally, the ALJ found Plaintiff met the insured status requirements of the

Act through September 30, 2015. Id. At step two, the ALJ found Plaintiff had the severe

impairments of fibromyalgia and migraines. Id. At step three, the ALJ found Plaintiff did not

have an impairment or combination of impairments that met or equaled the severity of one of the

specific impairments listed in the regulations. Tr. 58.

       The ALJ next determined Plaintiff’s RFC and found she could perform light work with

the following limitations:

               She can occasionally climb ladders, ropes, and scaffolds. She can
               occasionally stoop, kneel, crouch, and crawl. She can tolerate
               occasional exposure to extreme heat and humidity. She can tolerate
               occasional exposure to vibrations, and occasional exposure to
               fumes, odors, dust, gases, and poor ventilation. She can tolerate no
               more than moderate levels of noise as defined in Appendix D o the
               Selected Characteristics of Occupations[] (1993 edition). She can
               tolerate no exposure to workplace hazards.

Tr. 59. At step four, the ALJ found Plaintiff was able to perform her past relevant work as a food

server. Tr. 62. In the alternative, the ALJ found Plaintiff could perform representative




PAGE 5 – OPINION & ORDER
occupations of marking clerk, cashier II, and hand finisher. Tr. 62-63. The ALJ therefore

concluded that Plaintiff was not disabled. Tr. 63-64.

                                    STANDARD OF REVIEW

       The reviewing court must affirm the Commissioner’s decision if the Commissioner

applied proper legal standards and the findings are supported by substantial evidence in the

record. 42 U.S.C. § 405(g); Batson v. Comm’r Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir.

2004). “Substantial evidence” means “more than a mere scintilla, but less than preponderance.”

Bray v. Comm’r Soc. Sec. Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (quoting Andrews v.

Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995)). It is “such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Id.

       The court must weigh the evidence that supports and detracts from the ALJ’s conclusion.

Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007) (citing Reddick v. Chater, 157 F.3d

715, 720 (9th Cir. 1998)). The reviewing court may not substitute its judgment for that of the

Commissioner. Id. (citing Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th Cir. 2006)); see

also Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001). Variable interpretations of the

evidence are insignificant if the Commissioner’s interpretation is a rational reading. Id.; see also

Batson, 359 F.3d at 1193. However, the court cannot not rely upon reasoning the ALJ did not

assert in affirming the ALJ’s findings. Bray, 554 F.3d at 1225-26 (citing SEC v. Chenery Corp.,

332 U.S. 194, 196 (1947)).

                                           DISCUSSION

       Plaintiff argues that the ALJ erred by: (I) failing to provide clear and convincing reasons

to discount Plaintiff’s credibility; (II) improperly evaluating the medical evidence; (III) failing to

find that she meets Listing 11.02.D.



PAGE 6 – OPINION & ORDER
I.     Credibility Determination

       There is a two-step process for evaluating a claimant’s testimony about the severity and

limiting effect of the claimant’s symptoms. Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009).

“First, the ALJ must determine whether the claimant has presented objective medical evidence of

an underlying impairment ‘which could reasonably be expected to produce the pain or other

symptoms alleged.’” Lingenfelter, 504 F.3d at 1036 (quoting Bunnell v. Sullivan, 947 F.2d 341,

344 (9th Cir. 1991) (en banc)). When doing so, “the claimant need not show that her impairment

could reasonably be expected to cause the severity of the symptom she has alleged; she need

only show that it could reasonably have caused some degree of the symptom.” Smolen v. Chater,

80 F.3d 1273, 1282 (9th Cir. 1996).

       “Second, if the claimant meets this first test, and there is no evidence of malingering, ‘the

ALJ can reject the claimant’s testimony about the severity of her symptoms only by offering

specific, clear and convincing reasons for doing so.’” Lingenfelter, 504 F.3d at 1036 (quoting

Smolen, 80 F.3d at 1281). It is “not sufficient for the ALJ to make only general findings; he must

state which pain testimony is not credible and what evidence suggests the complaints are not

credible.” Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993). Those reasons must be

“sufficiently specific to permit the reviewing court to conclude that the ALJ did not arbitrarily

discredit the claimant’s testimony.” Orteza v. Shalala, 50 F.3d 748, 750 (9th Cir. 1995) (citing

Bunnell, 947 F.2d at 345–46).

       The ALJ’s evaluation of a claimant’s subjective symptom testimony may be upheld

overall even if not all of the ALJ’s reasons for rejecting the testimony are upheld. See Batson,

359 F.3d at 1197. The ALJ may not, however, reject testimony “solely because” the claimant’s




PAGE 7 – OPINION & ORDER
symptom testimony “is not substantiated affirmatively by objective medical evidence.” Robbins,

466 F.3d at 883.

           Plaintiff alleged disability primarily due to frequent headaches and fibromyalgia. Tr. 83-

88. She alleged these conditions caused serious disruptions in her ability to function that

prevented her for sustaining substantial gainful employment. The ALJ rejected Plaintiff’s

testimony to the extent that it conflicted with the RFC. Tr. 60-61. Plaintiff argues that this was

error.2

           To support his rejection of Plaintiff’s testimony, the ALJ first found Plaintiff’s testimony

conflicted with her activities. Tr. 60-61. Contradiction with a claimant’s activities of daily living

is a clear and convincing reason for rejecting a claimant's testimony. Tommasetti, 533 F.3d at

1039. There are two grounds for using daily activities to form the basis of an adverse credibility

determination: (1) when activities meet the threshold for transferable work skills and (2) when

activities contradict a claimant’s other testimony. Orn v. Astrue, 495 F.3d 625, 632 (9th Cir.

2007). However, “disability claimants should not be penalized for attempting to lead normal

lives in the face of their limitations,” Reddick, 157 F.3d at 722, and “the mere fact that a plaintiff

has carried on with certain daily activities, such as grocery shopping . . . does not in any way

detract from his credibility,” Webb v. Barnhart, 433 F.3d 683, 688 (9th Cir. 2005) (citing

Vertigan v. Halter, 260 F.3d 1044, 1050 (9th Cir.2001)).

           Here, the ALJ noted Plaintiff was able to perform self-care, prepare simple meals, do

household chores, go to the store, exercise, attend children’s school activities, go to the beach,

walk, dance, hike, attend festivals, and travel to New York. Tr. 61, 89. The ALJ found these

activities evidenced a higher level of functioning than Plaintiff’s testimony alleged. Id. The


2
    The Commissioner does not challenge Plaintiff’s argument.


PAGE 8 – OPINION & ORDER
Court disagrees. None of these activities were performed at the continuous, sustained level

required for substantial gainful activity, and they are consistent with Plaintiff’s allegations of

limited functional ability caused by her impairments. See Reddick, 157 F.3d at 722 (In order to

impact a claimant's credibility, the activity has to be “inconsistent with claimant’s claimed

limitations”). For example, while Plaintiff was able to travel to New York, she testified that

traveling was “hard,” and she had to “take it easy” once she arrived. Tr. 89. Due to the

unpredictable onset of her headaches, Plaintiff testified that she is able to go hiking and dancing

only “sometimes.” Tr. 90-91. Further, Plaintiff was advised by her rheumatologist and her pain

specialist to push herself to exercise, even though exercise made her body pain and headaches

worse. Tr. 354, 358. Regarding her trip to the beach, Plaintiff’s physical therapist described this

activity as “overdoing it.” Tr. 61, 433. On this record, Plaintiff’s activities did not contradict her

allegations of disabling symptoms and limitations, and therefore did not constitute a clear and

convincing reason for rejecting her subjective symptom testimony. Lingenfelter, 504 F.3d at

1036.

        The ALJ also found that Plaintiff’s testimony was unsupported by her treatment record.

Tr. 60-61. The ALJ may not reject testimony “solely because” the claimant’s symptom testimony

“is not substantiated affirmatively by objective medical evidence.” Robbins, 466 F.3d at 883.

Here, the ALJ described medical findings that Plaintiff “was generally alert and oriented, … had

a normal gait, and intact muscle strength, sensation and reflexes.” Tr. 61. From this he concluded

that Plaintiff “has not generally received the type of medical treatment one would expect for a

totally disabled individual.” Tr. 61. The Court disagrees. Plaintiff’s alertness and orientation on

examination is not inconsistent with her allegations of headaches and pain from fibromyalgia.

Further, numerous treatment notes throughout the record document vertigo, dizziness, chronic



PAGE 9 – OPINION & ORDER
headaches, and fibromyalgia, consistent with Plaintiff’s testimony. See, e.g., Tr. 340-41, 354,

513-14, 686, 694. In sum, the ALJ failed to provide clear and convincing reasons for rejecting

Plaintiff’s testimony.

II.    Medical Opinion Evidence

       Plaintiff next argues that the ALJ erred in rejecting the opinion of treating physician

Orestes Gutierrez, D.O. The ALJ is responsible for resolving conflicts in the medical record,

including conflicts among physicians’ opinions. Carmickle v. Comm’r, 533 F.3d 1155, 1164 (9th

Cir. 2008). The Ninth Circuit distinguishes between the opinions of three types of physicians:

treating physicians, examining physicians, and non-examining physicians. Garrison v. Colvin,

759 F.3d 995, 1012 (9th Cir. 2014). Generally, “a treating physician’s opinion carries more

weight than an examining physician’s, and an examining physician’s opinion carries more

weight than a reviewing physician’s.” Holohan v. Massanari, 246 F.3d 1195, 1202 (9th Cir.

2001). If a treating physician’s opinion is supported by medically acceptable techniques and is

not inconsistent with other substantial evidence in the record, the treating physician’s opinion is

given controlling weight. Id.; see also 20 C.F.R. §§ 404.1527(d)(2), 416.927(d)(2). A treating

doctor’s opinion that is not contradicted by the opinion of another physician can be rejected only

for “clear and convincing” reasons. Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir.

2008). If a treating doctor’s opinion is contradicted by the opinion of another physician, the ALJ

must provide “specific and legitimate reasons” for discrediting the treating doctor’s opinion. Id.

       In addition, the ALJ generally must accord greater weight to the opinion of an examining

physician than that of a non-examining physician. Orn, 495 F.3d at 631. As is the case with the

opinion of a treating physician, the ALJ must provide “clear and convincing” reasons for

rejecting the uncontradicted opinion of an examining physician. Pitzer v. Sullivan, 908 F. 2d 502,



PAGE 10 – OPINION & ORDER
506 (9th Cir. 1990). If the opinion of an examining physician is contradicted by another

physician’s opinion, the ALJ must provide “specific, legitimate reasons” for discrediting the

examining physician’s opinion. Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). An ALJ may

reject an examining, non-treating physician’s opinion “in favor of a nonexamining, nontreating

physician when he gives specific, legitimate reasons for doing so, and those reasons are

supported by substantial record evidence.” Roberts v. Shalala, 66 F.3d 179, 184 (9th Cir. 1995),

as amended (Oct. 23, 1995). Specific, legitimate reasons for rejecting a physician’s opinion may

include its reliance on a claimant’s discredited subjective complaints, inconsistency with medical

records, inconsistency with a claimant’s testimony, and inconsistency with a claimant’s

daily activities. Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008); Andrews, 53 F.3d at

1042–43.

        Dr. Gutierrez was Plaintiff’s primary care physician throughout most of the relevant

period. Tr. 680-83. Dr. Gutierrez opined that Plaintiff’s combined impairments caused the

following limitations: she can stand or walk less than two hours in a workday; she can sit less

than six hours in a workday; her maximum lifting ability for one-third of a workday is less than

ten pounds; she should never climb, balance, stoop, kneel, crouch or crawl; and her ability to

reach, handle, finger and feel is limited. Id. Dr. Gutierrez also opined that Plaintiff’s severe

headaches require bed rest and that she is unable to engage in substantial gainful activity. Tr. 49.

The ALJ rejected this opinion, stating only that it was “an overstatement of claimant’s

limitations.” Tr. 62. The Court agrees with both parties that the ALJ failed to provide legally

sufficient reasons for rejecting the medical opinion of examining physician Dr. Gutierrez.3



3
 Because, as explained below, the ALJ’s errors constitute grounds for remand, the Court need not consider
Plaintiff’s other allegations of error.


PAGE 11 – OPINION & ORDER
III.   Remand

       The decision whether to remand for further proceedings or for immediate payment of

benefits is within the discretion of the Court. Harman v. Apfel, 211 F.3d 1172, 1178 (9th Cir.

2000). To determine which type of remand is appropriate, the Ninth Circuit uses a three-part test.

Id. at 1020; see also Treichler v. Comm’r, 775 F.3d 1090, 1100 (9th Cir. 2014) (“credit-as-true”

rule has three steps). First, the ALJ must fail to provide legally sufficient reasons for rejecting

evidence, whether claimant testimony or medical opinion. Garrison, 759 F.3d at 1020. Second,

the record must be fully developed, and further administrative proceedings would serve no useful

purpose. Id. Third, if the case is remanded and the improperly discredited evidence is credited as

true, the ALJ would be required to find the claimant disabled. Id. To remand for an award of

benefits, each part must be satisfied. Id.; see also Treichler, 775 F.3d at 1101 (When all three

elements are met, “a case raises the ‘rare circumstances’ that allow us to exercise our discretion

to depart from the ordinary remand rule.”). The “ordinary remand rule” is the proper course

except in rare circumstances. Treichler, 775 F.3d at 1101.

       Here, the ALJ failed to provide legally sufficient reasons for rejecting Dr. Gutierrez’s

opinion and Plaintiff’s subjective symptom testimony and the record is fully developed. When

the erroneously rejected evidence is credited as true, no outstanding issues remain before a

finding of disability can be made. Plaintiff testified to totally disabling symptoms from her

headaches and fibromyalgia pain that would cause her to miss work at least a few days per

month. At the administrative hearing, the Vocational Expert testified that an individual with

these limitations would be unable to perform work in the national economy. Tr. 106. Thus if the

case were remanded and the erroneously rejected evidence credited as true, the ALJ would be

required to find Plaintiff disabled. Because there are no outstanding issues that must be resolved



PAGE 12 – OPINION & ORDER
before a determination of disability can be made, the case is remanded for immediate payment of

benefits.

                                           CONCLUSION

       The Commissioner’s decision is REVERSED and REMANDED for the immediate

payment of benefits.

       IT IS SO ORDERED.


       DATED this ___th day of ____________, 2019.



                                                   _________________________________
                                                   Marco Hernandez
                                                   United States District Judge




PAGE 13 – OPINION & ORDER
